Citation Nr: 0217863	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-03 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from June 1977 
until September 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that new and material 
evidence had not been submitted with which to reopen a 
claim of entitlement to service connection for a right 
knee disability, claimed as secondary to a left knee 
disability.  

As will be explained further herein, the Board has 
determined that new and material evidence has been 
submitted to reopen this claim, and that additional 
development is necessary with respect to the merits of the 
underlying claim.  The Board is undertaking this 
additional development pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903, codified at 38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing the claim on the merits. 


FINDINGS OF FACT

1.  In a February 1984 Board decision, the Board denied a 
claim of entitlement to service connection for a right 
knee disorder classified as Osgood-Schlatter's disease 
and/or chondromalacia patella.  The Board also denied 
entitlement to restoration of service connection for 
arthralgia of the right knee, which had been severed by 
the RO on the basis of clear and unmistakable error in an 
January 1983 rating action.

2.  Since the February 1984 Board decision, evidence has 
been submitted which establishes the presence of a right 
knee disability, diagnosed as chondromalacia of the right 
patella.  Evidence which was of record at the time of the 
February 1984 Board decision shows that the veteran had 
left knee problems in service (service connection has been 
in effect for a left knee disability since September 1981) 
and that right knee problems were shown as early as July 
1982.  Right and left knee problems have co-existed since 
that time.

3.  Evidence has been submitted bearing directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1984 Board decision denying service 
connection for a right knee disability is final.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
20.1100 (2002).

2.  New and material evidence pertinent to the claim of 
entitlement to service connection for a right knee 
disability has been submitted since the February 1984 
Board decision, and the claim may be reopened.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code, concerning the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001).  In addition, VA has published new regulations 
to implement many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law is inconsistent as to whether the new 
law is to be given retroactive effect.  The Court has held 
that the entire VCAA potentially affects claims pending on 
or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from 
July 14, 1999, to November 9, 2000).  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
that had been decided by the Board before the VCAA, but 
were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
Statement of the Case (SOC) provided by the RO in June 
2000 and the Supplemental Statement of the Case (SSOC) 
issued in August 2002, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate the claim presented.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary 
development requirements of the VCAA).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2001)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C. § 5107(b) (West Supp. 
2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran served on active duty from June 1977 until 
September 1981.  The service medical records show that, in 
March 1981, he was seen complaining of a three-month 
history of left knee problems.  X-ray films taken at that 
time revealed no fracture or joint abnormality.  A 
diagnosis of left knee pain, probably secondary to sprain, 
was made. 

A VA examination was conducted in July 1982, at which time 
the veteran complained of frequent pain in the left knee, 
and occasional right knee pain.  X-ray films revealed a 
mild amount of fragmentation with associated mild soft 
tissue swelling, which was thought to represent Osgood-
Schlatter's disease.  Crepitation of both knees was also 
noted.  A diagnosis of arthralgia of both knees was made.

By rating action of August 1982, the RO granted 
entitlement to service connection for arthralgia of both 
knees, which was assigned a noncompensable (zero percent) 
evaluation effective from September 1981.  However, 
entitlement to service connection for Osgood-Schlatter's 
disease of the right knee was denied.  

In a September 1982 rating action, the RO determined that 
clear and unmistakable error had been committed in the 
August 1982 rating action, to the extent that it 
established entitlement to service connection for 
arthralgia of the right knee.  The RO proposed severance 
of service connection for arthralgia of both knees, noting 
that service connection also should also have been denied 
for left knee strain, described as noted by history, only.  
By rating action of January 1983, the RO severed service 
connection for arthralgia of both knees. 

The veteran appealed and, pursuant to a July 1983 remand 
by the Board, he underwent a VA examination in October 
1983.  At that time diagnoses of: bilateral arthralgia of 
the knees; left knee strain by history, still symptomatic;  
and possible mild fragmentation osteo-chondrosis of the 
right knee, non-symptomatic, were made.

In a November 1983 rating action, the RO granted 
entitlement to service connection for chondromalacia of 
the left knee, for which a 10 percent evaluation was 
granted effective from September 1981.  Entitlement to 
service connection was denied for chondromalacia and 
osteochondrosis with arthralgia of the right knee.

In a February 1984 Board decision, the Board denied 
entitlement to service connection for a right knee 
disorder, characterized as Osgood-Sclatter's disease 
and/or chondromalacia of the patella; and also denied 
entitlement to service connection for arthralgia of the 
right knee.  The Board also determined that the August 
1982 grant of entitlement to service connection for 
arthralgia of the right knee had been clearly and 
unmistakable erroneous, and that the RO's January 1983 
severance of service connection was proper.  That decision 
is final.  

A VA examination was conducted in December 1994, at which 
time the veteran complained of bilateral knee pain, 
greater on the left side.  A diagnosis of chondromalacia 
of the patellae, symptomatic, was made.  During a December 
1996 VA examination, the diagnosis was again 
chondromalacia of the patellae, symptomatic.

In April 2000, the veteran requested that his claim of 
entitlement to service connection for a right knee 
disability be reopened.  

A VA examination of the joints was conducted in July 2000.  
At that time, the veteran's claims folder was not 
available for the examiner to review, nor were any medical 
records.  A diagnosis of residuals of chondromalacia of 
the left knee was made.  The right knee was not examined.

By rating action of August 2000, the RO determined that 
new and material evidence had not been submitted with 
which to reopen the claim of entitlement to service 
connection for a right knee disability.  The RO reasoned 
that the July 2000 VA examination was negative for 
findings or complaints of a right knee disability. 

In February 2001, the veteran submitted additional 
evidence, including a private medical report of an MRI 
study performed in January 2001.  The study revealed Grade 
III chondromalacia patella with patella alta, lateral 
tilt, and early chondromalacia of the trochlear notch.  

III.  Pertinent Law and Regulations

In general, Board decisions which are unappealed, or are 
affirmed by the Court of Appeals for Veterans Claims, are 
final.  38 U.S.C.A. 7104 (West 1991); 38 C.F.R. 20.1100 
(2002).  Pursuant to 38 U.S.C.A. § 5108 (West 1991), the 
Secretary must reopen a finally disallowed claim when new 
and material evidence is presented or secured with respect 
to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence 
had been presented), will be evaluated in the context of 
the entire record.  Evans v. Brown, 9 Vet. App. 273 
(1996).

As noted above, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence 
has been submitted sufficient to reopen a prior final 
decision.  "[T]he Board does not have jurisdiction to 
consider a claim which [has been] previously adjudicated 
unless new and material evidence is presented, and before 
the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 
5108, 7104(b).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993).  Consequently, the 
first issue that must be addressed by the Board, regarding 
the issue of entitlement to service connection for a right 
knee disorder, is whether the previously denied claim 
ought to be reopened.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The recently enacted VCAA has expressly retained that 
reopening requirement, stating that there has been no 
change in the requirement that the Secretary may not 
"reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as 
described in section 5108 . . . ."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (now codified as amended at 38 U.S.C.A. § 
5103A(f) (West Supp. 2002)).  Clearly, therefore, to 
whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that the new provisions 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
an attempt to reopen a claim by submitting new and 
material evidence, pursuant to 38 U.S.C. § 5108).

The pertinent substantive criteria provide that service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during 
such service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 
3.304.  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted 
during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 
3.310(a).  When service connection is established for a 
secondary disability, the secondary condition shall be 
considered a part of the original condition.  Secondary 
service connection may also be warranted for a non-
service-connected disability, when that disability is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination 
of service connection requires a finding of the existence 
of a current disability and a determination of a 
relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the Court of Appeals for the Federal 
Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of 
a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues 
which involve medical knowledge, such as diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

IV.  Analysis

The veteran maintains that new and material evidence has 
been submitted with which to reopen and grant his claim of 
entitlement to service connection for a right knee 
disability, claimed as secondary to his service-connected 
left knee disability.  

In a February 1984 decision, the Board denied a claim of 
entitlement to service connection for a right knee 
disorder classified as Osgood-Schlatter's disease and/or 
chondromalacia patella.  The Board also denied entitlement 
to restoration of service connection for arthralgia of the 
right knee, which had been granted by the RO in an August 
1982 rating action and then severed in January 1983.  The 
Board reasoned that the first clinical documentation of a 
right knee disorder was not shown until July 1982, and 
that the evidence did not establish that the post-service 
right knee problems were attributable to service.  The 
Board's February 1984 decision represents the most recent 
final decision regarding this claim.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  Accordingly, the Board must 
review the evidence submitted since the February 1984 
decision in order to ascertain whether new and material 
evidence has been submitted addressing the critical 
inquiry of whether the veteran's claimed right knee 
disability was incurred in service or arose secondary to a 
service-connected left knee disability.

The Board notes that, in the most recent rating action of 
August 2000, the RO declined to reopen the claim of 
entitlement to service connection for a right knee 
disability, reasoning in essence that there was no 
evidence of a currently manifested disability, as shown by 
the July 2000 VA examination report.  

Since the Board's February 1984 decision, the veteran has 
submitted additional evidence, which includes a January 
2001 private MRI report that revealed Grade III 
chondromalacia of the right knee.  VA examinations dated 
in 1994 and 1996 also established diagnoses of 
chondromalacia of the knees, bilaterally.  

In the opinion of the Board, this evidence added to the 
record since the Board's 1984 decision is new, in that it 
establishes the presence of a currently manifested right 
knee disorder.  Moreover, when viewed in light of all of 
the evidence presented with respect to the claim, the 
Board believes that it is also material.  As pointed out 
in the 1984 Board decision, although left knee problems 
manifested during service, right knee problems were not 
initially shown until July 1982.  However, even so, right 
knee problems had their onset within a year of the 
veteran's discharge from service (although we recognize 
that there is no presumption of service connection 
applicable here).  The evidence reflects that bilateral 
knee problems have essentially co-existed since then.  
Inasmuch as the veteran's primary contention is that his 
right knee disability was sustained secondary to his 
service-connected left knee disability, the matter 
warrants inquiry as to whether the two conditions are 
etiologically related, although such a relationship is not 
currently established by the clinical evidence or a 
medical opinion.  

In this case, upon consideration of the totality of the 
evidence both of record prior to and following the Board's 
February 1984 decision, the Board concludes that new and 
material evidence has been submitted.  The claim is 
therefore reopened.

However, the adjudication of the veteran's claim does not 
end with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the VCAA provides 
that the Secretary shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.  Here, 
as noted in the Introduction, the Board is undertaking 
additional development with respect to the underlying 
claim of service connection, and will issue a separate 
decision once that development is complete.


ORDER

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a right 
knee disability, and the claim is reopened.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

